Banke, Judge.
Appellants Brazell and Patterson were jointly indicted for burglary and theft by taking. Upon separate indictments, Patterson was also charged with criminal attempt to commit burglary and Brazell with the same offense as well as two counts of aggravated assault. The charges were interrelated and were consolidated for trial *486before a jury, resulting in the conviction of both appellants on all charges. They appeal on the general grounds. Held:
Submitted January 16, 1980
Decided February 14, 1980.
Carroll L. Cowart, for appellants.
Dupont K. Cheney, District Attorney, Kenneth R. Carswell, Assistant District Attorney, for appellee.
We have carefully reviewed the evidence in this case and find that a rational trier of fact could reasonably have found from that evidence proof of guilt beyond a reasonable doubt on all charges. Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560).

Judgments affirmed.


McMurray, P. J., and Smith, J., concur.